Citation Nr: 1016196	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
corneal scar, right eye.

2.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of this proceeding is associated with the claims 
file.  

The issue of entitlement to service connection for additional 
disability, to include respiratory dysfunction, caused by 
exposure to herbicides has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2007 and March 2010 correspondence, the Veteran 
contended that he lost his ability to work due to his 
service-connected disorders.  Specifically, the Veteran 
indicated that he is unable to work due to requiring twice 
weekly allergy shots and lubrication of his right eye eight 
to ten times per day.  Also, in March 2008 statements from 
the Veteran's private physicians, they indicated that the 
Veteran is "debilitated" by his service-connected disorders 
and that they have "severely impacted his quality of life."  
While August 2006 and July 2007 VA examination reports note 
that the Veteran retired from his job with a financial 
service office in 2002 they do not indicate whether he 
retired due to age or a certain disability.   

A claim for TDIU is not a freestanding claim.  Rather, it is 
a claim for an increased rating (a total rating based on 
individual unemployability) for the underlying 
disability(ies).  Such a claim may be expressly raised or it 
may be "reasonably raised by the record," and the claim may 
be filed as a component of an initial claim or as a claim for 
an increased rating for a service-connected disability.  If a 
veteran asserts entitlement to a TDIU during the appeal of 
the initial evaluation assigned, the issue is part of the 
underlying claim for an increased initial evaluation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
rating for the service-connected right eye and allergic 
rhinitis disorders.  Although they are listed separately on 
the title page, the issues are not independent and must be 
adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (1).  On 
remand, the RO must also consider whether referral for an 
extraschedular evaluation is necessary.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.  
When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate 
notice with respect to the TDIU claim as 
well as notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
substantiate a claim for an extrascheduar 
rating under 38 C.F.R. § 3.321(b) for his 
service-connected disorders.  

2.  After allowing an appropriate time 
for response to the notice provided 
above, schedule the Veteran for 
appropriate VA examinations to identify 
the current level of impairment resulting 
from his service-connected right eye 
corneal scar and allergic rhinitis 
disorders.  The claims folder must be 
made available to the examiners for 
review in connection with the 
examination.  All necessary tests should 
be conducted.  

Following the examinations, the examiners 
must identify all residuals of the 
service-connected right eye corneal scar 
and allergic rhinitis disorders and 
answer the following question:  Describe 
the effects, if any, of the service-
connected right eye corneal scar and 
allergic rhinitis on the Veteran's 
ability to work and provide an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to secure 
and follow a substantially gainful 
occupation by reason of his service-
connected disorders.    

A complete rationale for all opinions 
should be expressed.

3.  After completion of the foregoing, 
determine whether referral of the case 
to the Under Secretary for Benefits of 
the Director, Compensation and Pension 
Service, for consideration of 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. § 
3.321(b) is warranted, with specific 
consideration of the sequential 
analysis noted in Thun v. Peake, 22 
Vet. App. 111 (2008).

4.  After the development requested 
above has been completed, readjudicate 
the appellant's claims.  If the 
benefit sought continues to be denied, 
issue a supplemental statement of the 
case (SSOC) and allow an appropriate 
period of time to respond. Thereafter, 
if appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

